UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant[X] Filed by a Party other than the Registrant[] Check the appropriate box: [] Preliminary Proxy Statement [] Confidential, For Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [X] Definitive Proxy Statement [ ] Definitive Additional Materials [] Soliciting Material Pursuant to §240.14a-12 PARKERVISION, INC. (Name of Registrant as Specified in Its Charter) N/A (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: [] Fee paid previously with preliminary materials: [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. Amount previously paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: PARKERVISION, INC. 7915 Baymeadows Way, Suite 400 Jacksonville, Florida 32256 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS TO BE HELD JUNE 17, 2014 Notice is hereby given that the annual meeting of shareholders (the “Annual Meeting”) of ParkerVision, Inc. (the “Company”) will be held on June 17, 2014 at 9:00 a.m. Eastern Daylight Time, at the Orlando Marriott Lake Mary, 1501 International Parkway, Lake Mary, Florida 32746, for the following purposes: 1. to elect two members of the Board of Directors to hold office until the third ensuing annual meeting and until their respective successors are duly elected and qualified; 2. to approve amendments to the ParkerVision 2011 Long-Term Incentive Equity Plan (the “2011 Plan”); 3. to ratify the appointment of PricewaterhouseCoopers LLP as the Company’s independent registered certified public accounting firm for the year ending December 31, 2014; and 4. to transact such other business as may properly come before the Annual Meeting or any adjournments or postponements thereof. The transfer books will not be closed for the Annual Meeting. The board of directors has fixed the close of business on April 23, 2014 as the record date for the determination of shareholders entitled to notice of, and to vote at, the Annual Meeting, and any adjournments thereof. You are urged to read the attached proxy statement, which contains information relevant to the actions to be taken at the Annual Meeting. In order to assure the presence of a quorum, whether or not you expect to attend the Annual Meeting in person, please vote your shares by proxy as promptly as possible. You may revoke your proxy if you so desire at any time before it is voted. For directions to be able to attend the Annual Meeting and vote in person, please contact the Company’s Corporate Secretary at (904) 732-6100. Important Notice Regarding the Availability of Proxy Materials for the Shareholder Meeting to Be Held on June 17, 2014: The Company’s proxy statement and annual report to security holders are available at https://www.proxyvote.com. By Order of the Board of Directors /s/ Cynthia Poehlman Chief Financial Officer and Corporate Secretary Jacksonville, Florida May 7, 2014 PARKERVISION, INC. PROXY STATEMENT FOR THE ANNUAL MEETING OF SHAREHOLDERS TO BE HELD ON JUNE 17, 2014 Table of Contents INFORMATION CONCERNING SOLICITATION AND VOTING 1 PROPOSAL 1:ELECTION OF DIRECTORS 4 CORPORATE GOVERNANCE 6 EXECUTIVE OFFICER COMPENSATION 12 PROPOSAL 2:AMENDMENTS TO THE PARKERVISION 2011 LONG-TERM INCENTIVE EQUITY PLAN 28 AUDIT COMMITTEE REPORT 37 PROPOSAL 3:RATIFICATION OF THE SELECTION OF PRICEWATERHOUSE COOPERS LLP AS OUR INDEPENDENT REGISTERED CERTIFIED PUBLIC ACCOUNTING FIRM 39 STOCK OWNERSHIP INFORMATION 40 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 42 SHAREHOLDERS PROPOSALS AND NOMINATIONS 42 DISCRETIONARY VOTING OF PROXIES ON OTHER MATTERS 43 INFORMATION CONCERNING SOLICITATION AND VOTING General This proxy statement and the accompanying proxy materials are being furnished to our shareholders in connection with the solicitation of proxies by our board of directors (our “Board”) for use at our annual meeting of shareholders (the “Annual Meeting”) to be held at 9:00 a.m. Eastern Daylight Time onJune 17, 2014 and any adjournments or postponements thereof. The Annual Meeting is being held for the following purposes: 1. to elect two members of the Board of Directors to hold office until the third ensuing annual meeting and until their respective successors are duly elected and qualified; 2. to approve amendments to the 2011 Plan; 3. to ratify the appointment of PricewaterhouseCoopers LLP as our independent registered certified public accounting firm for the year ending December 31, 2014; and 4. to transact such other business as may properly come before the Annual Meeting or any adjournments or postponements thereof. The Annual Meeting will be held at the Orlando Marriott Lake Mary, 1501 International Parkway, Lake Mary, Florida 32746. This proxy statement and the accompanying proxy materials will be sent or made available to shareholders on or about May 7, 2014. Record Date and Voting Securities Our Board has fixed the close of business on April 23, 2014 as the record date for determination of shareholders entitled to notice of, and to vote at, the Annual Meeting. As of April 23, 2014, we had issued and outstanding 96,516,186 shares of common stock, par value $.01 per share, our only class of voting securities outstanding. Each of our shareholders is entitled to one vote for each share of common stock registered in his or her name on the record date. Voting If you hold your shares of record, you may vote by proxy via the Internet.In addition, if you requested printed copies of the proxy materials by mail, you may vote by proxy via telephone by calling the toll free number found on the proxy card, or via mail by filling out the proxy card and sending it back in the envelope provided. You also may vote in person at the Annual Meeting by submitting the ballot that will be provided to you at the meeting. If you hold your shares in “street name” through a bank, broker or other holder of record, please refer to the materials provided to you by your bank, broker or other holder of record for information on communicating your voting instructions. If you hold your shares in “street name” and you want to vote in person at the Annual Meeting, you must obtain a legal proxy from your bank, broker or other holder of record authorizing you to vote. You must bring this legal proxy to the Annual Meeting, present it to the inspector of election and produce valid identification. If you hold your shares in street name, your bank, broker or other holder of record will not be permitted to vote on your behalf on certain matters, including with respect to the election of our directors and the amendments to our 2011 Plan, unless it receives voting instructions from you. To ensure that your vote is counted, please communicate your voting instructions to your broker, bank, or other holder of record before the Annual Meeting, or obtain a legal proxy and arrange to attend the Annual Meeting in person. Proxies and Revocation of Proxies Your proxy is being solicited by our Board for use at the Annual Meeting. By giving your proxy, you are appointing as your proxies the persons that have been designated by our Board. Any proxy given pursuant to this solicitation and received in time for the Annual Meeting will be voted in accordance with your instructions. If no instructions are given, proxies given by shareholders will be voted “FOR” the election of each of the director nominees, “FOR” the amendments to our 2011 Plan, and “FOR” ratification of the appointment of PriceWaterhouseCoopers LLC as our independent registered certified public accounting firm. With respect to any other proposal that properly comes before the Annual Meeting, the persons appointed as proxies will vote as recommended by our Board or, if no recommendation is given, in their own discretion, to the extent permitted by applicable laws and regulations. Any proxy may be revoked by (i) submitting a written notice of revocation that is received by our Corporate Secretary at any time prior to the voting at the Annual Meeting, (ii) submitting a subsequent proxy prior to the voting at the Annual Meeting or (iii) attending the Annual Meeting and voting in person. Attendance by a shareholder at the Annual Meeting does not alone serve to revoke his or her proxy. Shareholders may send written notice of revocation to the Corporate Secretary, ParkerVision, Inc., 7915 Baymeadows Way, Suite 400, Jacksonville, Florida 32256. Quorum and Required Vote The presence, in person or by proxy, of a majority of the votes entitled to be cast at the Annual Meeting will constitute a quorum at the meeting. A proxy submitted by a shareholder may indicate that all or a portion of the shares represented by his or her proxy are not being voted (“shareholder withholding”) with respect to a particular matter. Similarly, a broker may not be permitted to vote stock held in street name on a particular matter in the absence of instructions from the beneficial owner of the stock (“broker non-vote”). The shares subject to a proxy which are not being voted on a particular matter because of either shareholder withholding or a broker non-vote will not be considered shares present and entitled to vote on the matter. These shares, however, may be considered present and entitled to vote on other matters and will count for purposes of determining the presence of a quorum, unless the proxy indicates that the shares are not being voted on any matter at the Annual Meeting, in which case the shares will not be counted for purposes of determining the presence of a quorum. Director Election. The directors will be elected by a plurality of the votes cast at the Annual Meeting. “Plurality” means that the nominees who receive the highest number of votes in their favor will be elected as our directors. Consequently, any shares not voted “FOR” a particular nominee, because of either shareholder withholding or broker non-vote, will not be counted in the nominee’s favor. Shareholders do not have cumulative voting rights for directors. Amendments to the 2011 Plan and Appointment of Independent Registered Certified Public Accounting Firm.The approval of the amendments to the 2011 Plan and the ratification of the appointment of PricewaterhouseCoopers LLC as our independent registered certified public accounting firm require the affirmative vote of a majority of the votes cast at the Annual Meeting.Abstentions are counted as “votes cast” with respect to the proposals and, therefore have the same effect as a vote against the proposals.Shares deemed present at the Annual Meeting but not entitled to vote, either because of shareholder withholding or broker non-vote, are not deemed “votes cast” with respect to the proposals, and therefore will have no effect on the vote. 2 Other Matters. All other matters that may be brought before the shareholders must be approved by the affirmative vote of a majority of the votes cast at the Annual Meeting, unless the governing corporate law, our articles of incorporation or our bylaws require otherwise. Abstentions from voting are counted as “votes cast” with respect to the proposal and, therefore have the same effect as a vote against the proposal. Shares deemed present at the Annual Meeting but not entitled to vote, either because of shareholder withholding or broker non-vote, are not deemed “votes cast” with respect to the proposal, and therefore will have no effect on the vote. Appraisal Rights No appraisal rights are available under Florida law, our articles of incorporation or our bylaws if you dissent from or vote against any of the proposals to be presented at the Annual Meeting. Solicitation of Proxies Your proxy is being solicited by our Board for use at the Annual Meeting.Our officers and other employees, without additional remuneration, may also assist in the solicitation of proxies in the ordinary course of their employment. In addition to the use of the mail and the Internet, solicitations may be made personally or by email or telephone, as well as by public announcement. We will bear the cost of this proxy solicitation. We may also request brokers, dealers, banks and their nominees to solicit proxies from their clients where appropriate, and may reimburse them for reasonable expenses related thereto. Our Annual Report on Form 10-Kfor the fiscal year ended December31, 2013 (“Annual Report”), which contains our audited financial statements, is being sent or made available to our shareholders along with this proxy statement. We will provide to you exhibits to the Annual Report upon payment of a fee of $.25 per page, plus $5.00 postage and handling charge, if a request is sent in writing to the Corporate Secretary, ParkerVision, Inc., 7915 Baymeadows Way, Suite 400, Jacksonville, Florida 32256. 3 PROPOSAL 1:ELECTION OF DIRECTORS General Our Board is comprised of seven directors whose terms of office are divided into three classes. Currently, there are three directors in Class I whose terms expire in 2016, two directors in Class II whose terms expire in 2015, and two directors in Class III whose terms expire at the current Annual Meeting. The Board has nominated Mr. John Metcalf and Mr. Robert Sterne for election as Class III directors, both of whom are currently Class III directors of ours.Each of the nominees has agreed to be named in this proxy statement and to serve as a director if elected.Unless otherwise specified by you when you give your proxy, the shares subject to your proxy will be voted “FOR” the election of these nominees.In case any of these nominees becomes unavailable for election to the Board, an event which is not anticipated, the persons appointed as proxies, or their substitutes, shall have full discretion and authority to vote or refrain from voting your shares for any other person in accordance with their judgment. Director Nominees (Class III) John Metcalf, 63 John Metcalf has been a director of ours since June 2004.From November 2002 until his retirement in July 2010, Mr. Metcalf was a chief financial officer (“CFO”) partner with Tatum LLC, the largest executive services and consulting firm in the United States. Mr. Metcalf has 18 years’ experience as a CFO.From July 2006 to September 2007, Mr. Metcalf served as CFO for Electro Scientific Industries, Inc., a provider of high-technology manufacturing equipment to the global electronics market. From June 2004 to July 2006, Mr. Metcalf served as CFO for Siltronic AG.From August 2011 to February 2013, Mr. Metcalf served on the board of directors and was chairman of the audit, compensation, and nominating committees of Trellis Earth Products, Inc, a privately held company.From June 2007 until July 2011, Mr. Metcalf served on the board of directors and was chairman of the audit committee of EnergyConnect Group, Inc. (formerly Microfield Group, Inc.), a publicly traded company that was acquired by Johnson Controls, Inc. in July 2011.Among other qualifications, Mr. Metcalf has extensive experience in the semiconductor industry, an in-depth understanding of generally accepted accounting principles, financial statements and SEC reporting requirements, and satisfies the audit committee requirement for financial expertise. Robert Sterne, 62 Robert Sternehas been a director of ours since September 2006 and also served as a director of ours from February 2000 to June 2003. Since 1978, Mr. Sterne has been a partner of the law firm of Sterne, Kessler, Goldstein & Fox PLLC, specializing in patent and other intellectual property law. Mr. Sterne provides legal services to us as one of our patent and intellectual property attorneys. Among other qualifications, Mr. Sterne has an in-depth knowledge of our intellectual property portfolio and patent strategies and is considered a leader in best practices and board responsibilities concerning intellectual property. THE BOARD RECOMMENDS THAT YOU VOTE “FOR” EACH OF THE NOMINEES. 4 Directors (Class II) With Terms Expiring at the 2015 Annual Meeting. David Sorrells, 55 David Sorrells has been our chief technical officer since September 1996 and has been a director of ours since January 1997.Mr. Sorrells is one of the leading inventors of our core technologies. From June 1990 to September 1996, Mr.Sorrells served as our engineering manager. He holds 178 United States patents and a number of corresponding foreign patents. Among other qualifications, Mr. Sorrells has an in-depth understanding of our technologies and their relevance to target markets. Papken der Torossian, 75 Papken der Torossian has been a director of ours since June 2003.Mr. der Torossian has extensive experience as chairman and chief executive of a number of semiconductor and technology-based companies.Mr. der Torossian was chief executive officer of Silicon Valley Group, Inc. (“SVGI”) from 1986 until 2001 when it was acquired by ASML.Prior to his joining SVGI, from 1981 until 1986, he was president and chief executive officer of ECS Microsystems, a communications and PC company that was acquired by Ampex Corporation where he stayed on as a manager for a year. From 1976 to 1981, Mr. der Torossian was president of the Santa Cruz Division of Plantronics where he also served as vice president of the Telephone Products Group. Previous to that he spent four years at Spectra-Physics, Inc. and twelve years with Hewlett-Packard in a variety of management positions.Since August 2007, Mr. der Torossian has served as a director and a member of the compensation committee and nominating and governance committees of Atmel Corporation, a publicly traded company. Among other qualifications, Mr. der Torossian has over two decades of experience in engineering and has demonstrated accomplishments as chief executive officer and chairman of several high technology public and private companies.Mr.der Torossian also has a relevant network in the technology community as well as relevant operating experience with small, high growth companies. Directors (Class I) With Terms Expiring at the 2016 Annual Meeting. Jeffrey Parker, 57 Jeffrey Parker has been the chairman of our board and our chief executive officer since our inception in August 1989 and was our president from April 1993 to June 1998. From March 1983 to August 1989, Mr. Parker served as executive vice president for Parker Electronics, Inc., a joint venture partner with Carrier Corporation performing research, development, manufacturing, and sales and marketing for the heating, ventilation and air conditioning industry. Mr. Parker holds 31 United States patents. Among other qualifications, as chief executive officer, Mr. Parker has relevant insight into our operations, our industry, and related risks as well as experience bringing disruptive technologies to market. William Hightower, 70 William Hightower has been a director of ours since March 1999.Mr. Hightower has extensive experience as an executive officer and operating officer for both public and private companies in a number of industries, including telecommunications. From September 2003 to his retirement in November 2004, Mr. Hightower served as our president. Mr. Hightower was the president and chief operating officer and a director of SVGI, from August 1997 until his retirement in May 2001. SVGI was a publicly held company which designed and built semiconductor capital equipment tools for chip manufacturers. From January 1996 to August 1997, Mr. Hightower served as chairman and chief executive officer of CADNET Corporation, a developer of network software solutions for the architectural industry. From August 1989 to January 1996, Mr. Hightower was the president and chief executive officer of Telematics International, Inc. Among other qualifications, Mr. Hightower’s longevity on our board provides him with a historical perspective and a relevant understanding of both our target markets and our industry as a whole. 5 Nam Suh, 78 Dr. Nam Suh has been a director of ours since December 2003.Mr. Suh served as the president of Korea Advanced Institute of Science and Technology (KAIST) for seven years from July 2006 to March 2013.He is a member of the board of trustees of King Abdullah University of Science and Technology (KAUST) of Saudi Arabia and an advisor to a number of organizations, including some private firms.In 2008, he retired from the Massachusetts Institute of Technology (“MIT”) where he had been a member of the faculty since 1970. At MIT, Mr. Suh held many positions including director of the MIT Laboratory for Manufacturing and Productivity, head of the department of Mechanical Engineering, director of the MIT Manufacturing Institute, and director of the Park Center for Complex Systems. In 1984, Mr. Suh was appointed the assistant director for Engineering of the National Science Foundation by President Ronald Reagan and confirmed by the U.S. Senate. From 2005 to 2009, Mr. Suh served on the board of directors of Integrated Device Technology, Inc., a Nasdaq-listed company that develops mixed signal semiconductor solutions.Among other qualifications, Mr. Suh has significant experience with technology innovation and the process of new product introduction, including an invention selected as one of the 10 Emerging Technologies of the world by the 2013 World Economic Forum of Davos and 50 most promising new inventions of 2010 by TIME magazine. Mr. Suh is a widely published author of approximately 300 articles and seven books on topics related to tribology, manufacturing, plastics and design. Mr. Suh has approximately 70 United States patents and many foreign patents, some of which relate to electric vehicles, polymers, tribology, and design.He has received many national and international honors and awards, including the 2edal and nine honorary doctorates from various countries on four continents.Mr. Suh also has a relevant professional network in the Korean community as well as relevant experience with Korean culture and commerce. CORPORATE GOVERNANCE We maintain corporate governance policies and practices that reflect what the Board believes are “best practices.” A copy of our Corporate Governance Guidelines is available upon request to our Secretary, or may be viewed or downloaded from our website at http://www.parkervision.com. Leadership Structure The decision as to who should serve as Chairman of the Board, who should serve as Chief Executive Officer, and whether those offices should be combined or separate, is the responsibility of our Board. The members of our Board possess considerable experiences and unique knowledge of the challenges and opportunities we face, and are in the best position to evaluate our needs and how best to organize the capabilities of the directors and senior officers to meet those needs. Our Board does not believe that our size or the complexity of our operations warrants a separation of the Chairman of the Board and Chief Executive Officer functions. Furthermore, our Board believes that combining the roles of Chief Executive Officer and Chairman of the Board promotes leadership and direction for the Board and for executive management, as well as allowing for a single, clear focus for the chain of command. Accordingly, the Board believes that the most effective leadership structure for us at this time is for Mr. Parker to serve as both Chairman of the Board and Chief Executive Officer. Mr. Parker is one of our founders and has been our Chairman of the Board and our Chief Executive Officer since our inception in August 1989. The Board believes that he is uniquely qualified through his experience and expertise to be the person who generally sets the agenda for, and leads discussions of, issues relating to the implementation of our strategic plan. Mr. Parker’s leadership, in both his Chairman of the Board and Chief Executive Officer roles, continues to ensure that we remain dedicated to and focused on both our short and long-term objectives. While the Board does not have a lead independent director, the independent directors meet in executive session regularly without the presence of management. 6 Independence of Directors Our common stock is listed on the Nasdaq Capital Market of The Nasdaq Stock Market, LLC (“NASDAQ”), and we follow the rules of NASDAQ in determining if a director is independent. The Board consults with our counsel to ensure that the Board’s determinations regarding the independence of directors are consistent with the rules of NASDAQ and all relevant securities laws and regulations.Consistent with these considerations, the Board affirmatively has determined that William Hightower, John Metcalf, Robert Sterne, Nam Suh, and Papken der Torossian are our independent directors. The other directors are not considered independent due to their current employment by us. Risk Management and Board Oversight The Board as a whole works with our management team to promote and cultivate a corporate environment that incorporates enterprise-wide risk management into strategy and operations. Management periodically reports to the Board about the identification, assessment and management of critical risks and management’s risk mitigation strategies. Each committee of the Board is responsible for the evaluation of elements of risk management based on the committee’s expertise and applicable regulatory requirements. In evaluating risk, the Board and its committees consider whether our programs adequately identify material risks in a timely manner and implement appropriately responsive risk management strategies throughout the organization. The audit committee focuses on assessing and mitigating financial risk, including risk related to internal controls, and receives at least quarterly reports from management on identified risk areas. In setting compensation, the compensation committee strives to create incentives that encourage behavior consistent with our business strategy, without encouraging undue risk-taking. The nominating and corporate governance committee considers areas of potential risk within corporate governance and compliance, such as management succession. Each of the committees reports regularly to the Board as a whole as to their findings with respect to the risks they are charged with assessing. Board Meetings and Committees During the fiscal year ended December31, 2013, our Board met nine times and acted by unanimous consent two times. All of our directors attended 75% or more of the aggregate number of meetings of the Board and committees on which they served. The directors are strongly encouraged to attend meetings of shareholders. At the annual 2013 meeting of shareholders, all of our directors attended. The Board has three separately standing committees: the audit committee, the compensation committee and the nominating and corporate governance committee. Each committee is composed entirely of independent directors as determined in accordance with the rules of NASDAQ for directors generally, and where applicable, with the rules of NASDAQ for such committee. In addition, each committee has a written charter, a copy of which is available free of charge on our website at http://www.parkervision.com. 7 Audit Committee John Metcalf (Chair), William Hightower and Papken der Torossian are the current members of our audit committee. The audit committee met four times in 2013. The functions of the audit committee include oversight of the integrity of our financial statements, our compliance with legal and regulatory requirements, and the performance, qualifications and independence of our independent auditors. The audit committee also reviews and recommends to the board of directors whether or not to approve transactions between us and an officer or director outside the ordinary course of business. The purpose and responsibilities of our audit committee are set forth in full in the committee’s charter. The report of the audit committee is included on page 37 of this proxy statement. Audit Committee Financial Expert The Board has determined that John Metcalf is an audit committee financial expert within the meaning of the rules and regulations of the Securities and Exchange Commission (“SEC”)and is independent as determined in accordance with the rules of NASDAQ for audit committee members. In addition, we must certify to NASDAQ that the audit committee has, and will continue to have, at least one member who has past employment experience in finance or accounting, requisite professional certification in accounting, or other comparable experience or background that results in the individual’s “financial sophistication.”Our board has determined that Mr. Metcalf’s qualifications also satisfy NASDAQ’s definition of financial sophistication. Compensation Committee Papken der Torossian (Chair), John Metcalf and Nam Suh are the current members of our compensation committee. Mr. Metcalf joined the compensation committee in March 2013, replacing Mr. William Hightower. The compensation committee met five times in 2013 and acted by unanimous consent two times. The functions of the compensation committee include oversight of the development, implementation and effectiveness of our compensation philosophy, policies and strategies and oversight of the regulatory compliance and reporting requirements with respect to compensation and related matters. Our compensation committee has overall responsibility for evaluating and approving our executive officer incentive compensation, benefit, severance, equity-based and other compensation plans, policies and programs. The compensation committee also is responsible for discussing and reviewing with management the compensation discussion and analysis that we include in our filings with the SEC. The purpose and responsibilities of our compensation committee are set forth in full in the committee’s charter. A description of the compensation committee’s processes and procedures, including the roles of our executive officers and compensation consultants in the compensation committee’s decision-making process, and the report of the compensation committee are set forth in the section “Executive Officer Compensation” on page 12 of this proxy statement. Compensation Committee Interlocks and Insider Participation The current members of our compensation committee are all independent directors as determined in accordance with the rules of NASDAQ and in accordance with Section 162(m) of the Internal Revenue Code (“Code”). From January 2013 to March 2013, the members of our compensation committee were Messrs. Papken der Torossian, William Hightower, and Nam Suh.Since March 2013, the members of our compensation committee have been Messrs. Papken der Torossian, John Metcalf, and Nam Suh.No member of our compensation committee during the last fiscal year was or previously had been an executive officer or employee of ours or had any relationship with us requiring disclosure as a related party transaction under Item 404 of Regulation S-K, except that Mr. Hightower served as our President from September 2003 to November 2004. None of our executive officers served as a director or member of a compensation committee (or other committee serving an equivalent function) of any other entity, an executive officer of which served as one of our directors or a member of our compensation committee. 8 Nominating and Corporate Governance Committee William Hightower (Chair), Robert Sterne and Nam Suh are the current members of our nominating and corporate governance committee. Mr. Hightower joined the nominating and corporate governance committee in March 2013, replacing John Metcalf.The nominating and corporate governance committee met two times in 2013. The functions of the nominating and corporate governance committee include identification and recommendation of director nominees qualified to serve on the Board and recommendation to the Board of corporate governance guidelines for our company. The purpose and responsibilities of our nominating and corporate governance committee are set forth in full in the committee’s charter. Director Nomination Process The nominating and corporate governance committee considers persons identified by its members, management, shareholders, potential investors, investment bankers and others with the objective of having a Board with diverse perspectives and skills. The committee does not distinguish among nominees recommended by shareholders and other persons. Each individual is evaluated in the context of the Board as a whole, with the objective of recommending a group of persons that can best implement our business plan, perpetuate our business and represent shareholder interests. The nominating and corporate governance committee is responsible for assessing the appropriate balance of skills and characteristics required of Board members. Nominees for director are selected on the basis of, among other things, experience, integrity, ability to make independent analytical inquiries, understanding of our business environment and willingness and ability to devote adequate time to Board duties. Nominees for director are assessed based on the needs of the Board at that point in time and with an objective of ensuring diversity in background, experience and viewpoints of Board members. Though the committee does not have specific guidelines on diversity, it is one of many criteria considered by the Board when evaluating candidates. Shareholders and others wishing to suggest candidates to the nominating committee for consideration as directors must submit written notice to the Corporate Secretary, ParkerVision, Inc., 7915 Baymeadows Way, Suite 400, Jacksonville, Florida 32256, who will provide it to the nominating committee. We also have a method by which shareholders may nominate persons as directors, which is described in the section “Shareholder Proposals and Nominations” on page 42 of this proxy statement. We did not receive any recommendations or nominations from shareholders for this Annual Meeting. Code of Ethics The Board has adopted a code of ethics that is designed to deter wrongdoing and to promote ethical conduct and full, fair, accurate, timely and understandable reports that we file or submit to the SEC and others. A copy of the code of ethics may be found on our website at http://www.parkervision.com. Shareholder Communications Shareholders may contact the Board or individual members of the Board by writing to them in care of the Corporate Secretary, ParkerVision, Inc., 7915 Baymeadows Way, Suite 400, Jacksonville, Florida 32256. The Corporate Secretary will forward all correspondence received to the Board or the applicable director from time to time. This procedure was approved by our independent directors. 9 Compensation of Outside Directors Director Compensation Arrangements The compensation committee is responsible for establishing outside directors’ compensation. Our directors do not receive any per meeting fees. For the fiscal year ended December 31, 2013, each of our non-employee directors received a $25,000 annual cash retainer.Based on a review of benchmark data, the compensation committee recommended, and the board of directors approved, an increase in the annual non-employee director retainer for 2014 to $37,500. Our non-employee directors that serve on one or more board committees receive additional annual cash retainers as follows: $7,500 for audit committee members, $15,000 for the audit committee chair, $5,000 for compensation committee members, $10,000 for the compensation committee chair, $2,500 for nominating and corporate governance committee members, and $5,000 for the nominating and corporate governance committee chair. Committee fees are structured in such a way as to provide distinction between compensation for committee members and chairpersons and between the responsibilities of the various committees. The annual board and committee retainers are paid in quarterly installments at the end of each fiscal quarter. We reimburse our non-employee directors for their reasonable expenses incurred in attending meetings. In addition, we encourage board participation in relevant educational programs and we reimburse our board members for all or a portion of costs, including travel, for these purposes. Our non-employee directors’ compensation plan also provides for annual equity awards for our non-employee directors with an aggregate grant-date value of $125,000.The annual equity award includes restricted stock units (“RSU”s) and nonqualified stock options, each with a value of approximately $62,500.These equity awards are generally granted on the 15th day of the month following the annual shareholders meeting and vest one year from the grant date.In 2013, the annual equity awards to non-employee directors were granted on December 15, 2013 and will vest in their entirety on July 15, 2014.Each non-employee director was awarded 13,858 RSUs and 17,756 non-qualified share options with an exercise price of $4.51 per share which represents the closing market price of our common stock on the grant date. Newly elected, or newly appointed, non-employee directors are not eligible for the annual equity award in the year in which they are elected or appointed.Rather, newly elected or appointed non-employee directors will receive an equity award of 20,000 RSUs and 20,000 non-qualified share options on the 15th day of the month following their initial election or appointment to the Board.These awards will vest in eight equal quarterly increments.In 2013, there were no new directors elected or appointed. In the event a director resigns or is removed from the board for cause prior to the vesting date of an equity award, any unvested award will be forfeited. 10 Director Compensation Table The following table summarizes the compensation of our non-employee directors for the year ended December 31, 2013. Directors who are employees do not receive separate compensation for their service as a director. Name Fees Paid in Cash Stock Awards 1 Option Awards 2 Total (a) (b) (c) (d) (e) Papken der Torossian $ William Hightower John Metcalf Robert Sterne Nam Suh 1 The amount reported in column (c) above represents the full grant date fair value for the 2013 award of 13,858 RSUs to each non-employee director, as recognized under ASC 718, excluding forfeiture estimates.Refer to Note 8 of the financial statements included in Item 8 of our Annual Report for the assumptions made in the valuation of stock awards. 2 The amount reported in column (d) above represents the full grant date fair value for the 2013 award of 17,756 non-qualified share options to each non-employee director, as recognized under ASC 718, excluding forfeiture estimates. The share options have an exercise price of $4.51 per share. Refer to Note 8 of the financial statements included in Item 8 of our Annual Report for the assumptions made in the valuation of stock awards. As of December 31, 2013, the aggregate number of stock awards and option awards outstanding for each of our non-employee directors was as follows: Name Number of securities underlying outstanding options (#) Exercisable (#) Unexercisable Number of securities underlying unvested stock awards Papken Der Torossian William Hightower John Metcalf Robert Sterne Nam Suh 11 EXECUTIVE OFFICER COMPENSATION Executive Officers Name Age Position with the Company Jeffrey Parker 57 Chairman of the Board and Chief Executive Officer David Sorrells 55 Chief Technical Officer and Director Cynthia Poehlman 47 Chief Financial Officer and Corporate Secretary John Stuckey 43 Executive Vice President of Corporate Strategy and Business Development Jeffrey Parker has served as our chief executive officer since our inception in August 1989 and was our president from April 1993 to June 1998. Refer to Mr. Parker’s biography set forth above in the section entitled “Proposal 1 – Election of Directors.” David Sorrells has been our chief technical officer since September 1996. Refer to Mr. Sorrells’ biography set forth above in the section entitled “Proposal 1 – Election of Directors.” Cynthia Poehlman has been our chief financial officer since June 2004 and our corporate secretary since August 2007. From March 1994 to June 2004, Ms. Poehlman was our controller and our chief accounting officer. Ms. Poehlman has been a certified public accountant in the state of Florida since 1989. John Stuckey joined our company in July 2004 as the vice-president of corporate strategy and business development and was promoted to executive vice-president of corporate strategy and business development in June 2008. Prior to July 2004, Mr. Stuckey spent five years at Thomson, Inc. where he most recently served as director of business development. Compensation Discussion and Analysis Overview of Compensation Program Our compensation program is designed to support our business objectives by structuring compensation packages to retain, reward, motivate, and attract employees who possess the required technical and entrepreneurial skills and talent. The overall objectives of the business are to continue innovative technological advances of our wireless technologies, achieve technical and commercial acceptance of our wireless technologies, and, in doing so, to create significant shareholder value. The compensation of our named executive officers, as defined in Item 402(a) of Regulation S-K (the “Executives”), is designed to reward the achievement of both quantitative and qualitative performance goals, which specifically relate to both our short- and long-term business objectives. Comparative Benchmarking In establishing our executive compensation policies, programs and awards, the compensation committee periodically reviews comparative peer group data for compensation benchmarking purposes.The compensation committee currently utilizes two peer groups for this purpose.The peer groups are reviewed by the compensation committee, generally annually, and adjusted as needed to maintain relevancy based on the business and financial metrics of the companies in the peer groups. 12 The first peer group is based on (i) companies generally in wireless communications or communications equipment industries with an emphasis on semiconductor providers in particular, (ii) companies that are similarly sized in terms of market capitalization values, and/or (iii) companies that are considered competitors of ours in either the labor or capital markets (the “Wireless Peer Group”). Market capitalization is considered the most relevant factor in selecting peers in the Wireless Peer Group, and we include companies with a market capitalization at the time of our analysis that is generally within a range of one-half to no more than three times our market capitalization. The Wireless Peer Group utilized for 2013 comparative benchmarking includes the following twelve companies:Anadigics, Inc., Anaren, Inc., Applied Micro Circuits Corporation, CalAmp Corp., DSP Group, Inc., Emcore Corporation, Exar Corp., KVH Industries, Inc., MoSys, Inc., Oplink Communications, Inc., TranSwitch Corporation and Volterra Semiconductor Corporation. The second peer group is based on companies with a primary business in the development and licensing of intellectual property, (the “Intellectual Property Peer Group”) and is utilized to more specifically address the intellectual property nature of our business and provide additional relevant comparative data.The Intellectual Property Peer Group includes the following seven companies:Acacia Research Corp., CEVA, Inc., Dolby Laboratories, Inc., Interdigital, Inc., Rambus, Inc., Tessera Technologies, Inc. and Virnetx Holding Corp. Since our business objectives include a strong emphasis on intellectual property matters, the compensation committee considered combined data from both the Intellectual Property Peer Group and the Wireless Peer Group (the “Combined Peer Group”) to analyze Executive compensation during 2013. Peer companies are selected without consideration of their executive compensation levels and/or practices. Although the compensation committee gives consideration to comparative peer data, it does not make changes to compensation levels based strictly on peer compensation. The compensation committee anticipates that it will continue to analyze data from more than one peer group in order to obtain a more comprehensive view of compensation practices. Role of the Compensation Committee and Executive Officers in Setting Compensation The compensation committee sets the chief executive officer’s compensation and the compensation for other executive officers after review of the recommendations of the chief executive officer, and makes recommendations to the Board with respect to the non-employee directors’ compensation.The compensation committee also administers our ParkerVision Performance Bonus Plan, our 2011 Plan, our 2008 Equity Incentive Plan (Non-Named Executive) (the “2008 Plan”), and our 2000 Performance Equity Plan (the “2000 Plan”).According to its charter, the compensation committee may delegate the authority to grant equity awards, within parameters defined by the compensation committee and subject to the rules of NASDAQ.The compensation committee has retained, from time to time, a third-party compensation consultant to assist in the review of executive and board compensation programs. The compensation committee makes all compensation decisions for all elements of compensation for the chief executive officer and other Executives and makes decisions regarding equity awards for all employees based on the recommendations of the chief executive officer. The compensation committee has engaged, from time to time, Frederic W. Cook & Co., Inc. (“Cook”), an independent compensation consulting firm, to assist in the determination of certain elements of the compensation programs. Cook reports directly to the compensation committee and does not provide any services to us beyond its advisory engagement to the compensation committee on executive and director compensation. Cook has a wide range of experience in consulting with technology companies on executive compensation practices and plan designs. In 2013, Cook was engaged directly by the compensation committee to provide advice to the compensation committee with respect to peer group composition and performance-based incentive compensation arrangements.The compensation committee assessed the independence of Cook pursuant to SEC and NASDAQ rules and determined that no conflict of interest with respect to Cook existed. 13 To aid the compensation committee in making its compensation determinations, our chief executive officer evaluates the performance of the other Executives and makes recommendations regarding their compensation to the committee for its consideration and determination. In addition the chief executive officer, chief financial officer and human resource management personnel make recommendations to the committee with regard to overall pay strategy including program designs, annual incentive plan design, and long-term incentive plan design for all employees. Human resource management provides the compensation committee with market information and relevant data analysis as requested. Executives do not determine any element or component of their own pay package or total compensation amount. Compensation Components There are three primary components of our compensation plans: (1) base salaries, (2) annual performance incentives, and (3) long-term incentives. These components are the same for all of our employees, scaled according to the individual’s level of business responsibility. The mix of compensation components is determined on an individual basis for each of our Executives. In determining the amount of each component, as well as the allocation between these components, the compensation committee considers a number of objective and subjective factors including the level of business responsibilities of each Executive, competitive practices among comparable companies, external market factors, changes in the business, our financial position, and the nature of the behaviors the compensation committee intends to motivate. We do not target a specific weighting of these three components or use a prescribed formula to establish pay levels. The compensation committee’s philosophy is to balance compensation between long-term and short-term compensation and cash and equity compensation, as well as to take into account the nature of the business and the role and responsibilities of each Executive. Each component of the compensation program and the manner in which the compensation committee determines each component is discussed in detail below. In addition to these components, we provide standard employee benefits that include health benefits, life insurance, and tax-qualified savings plans to all of our employees. The only special employee benefits or perquisites provided in 2013 for our Executives include the purchase of, or reimbursement for, supplemental life insurance policies for the benefit of the Executives and an automotive allowance for our chief executive officer. We do not have pension or other retirement benefits or any type of nonqualified deferred compensation programs for our Executives or other employees. Base Pay –Base salaries and related benefits are designed to provide basic economic security for our Executives and are established initially through negotiation at the time the Executive is hired and/or promoted, taking into account the Executive’s qualifications, experience, competitive salary information and overall compensation arrangements. The compensation committee’s objective is to establish base salaries at a level consistent with competitive practices in a technological, innovative and fast-moving industry in order to help retain and recruit our highly skilled workforce without placing undue emphasis on fixed compensation. The compensation committee does not provide any formulaic merit base salary increases to our Executives, but rather focuses on incentive compensation arrangements to motivate and reward the overall performance of our company and the individual Executive’s performance. Base salary adjustments are generally made only to reflect changes to the Executive’s responsibilities or in response to meaningful changes in competitive market conditions. The current base salaries for our Executives have remained unchanged since 2008. In evaluating competitive market conditions, the compensation committee analyzes benchmark data as compared to our peer groups annually. Based on the compensation committee’s analysis of the peer group data in 2013, base salaries for our Executives generally fall within six percent of the average base salary for the Combined Peer Group, with the exception of our Chief Executive Officer and our Chief Financial Officer whose salaries fell more than approximately 20% below the Combined Peer Group average.Based on its review of relevant data and the Company’s financial performance, the compensation committee did not recommend adjustments to base salaries for any of our Executives in 2013 however the compensation committee considered base salaries in its determination of discretionary bonuses for 2013 as discussed below. 14 Annual Performance Incentives – Annual performance incentives are generally established for the purpose of linking a meaningful portion of the Executive’s pay to accomplishment of short-term objectives that are necessary for successful execution of our longer-term business plan. Short-term incentives are generally cash, but the compensation committee will, from time to time, substitute equity-based awards in lieu of cash at the discretion of the committee or, occasionally, at the election of the Executive. Due to our financial performance and overall general economic conditions, the compensation committee did not implement a formal annual performance incentive plan for 2013. Rather, the committee determined that it would discretionarily consider short-term incentives at the end of the year based on individual contributions. For 2013, the compensation committee approved annual incentive awards for our Executives in recognition of significant individual efforts in support of corporate initiatives.In particular, the compensation committee considered the significant efforts and time commitments of our Chief Executive Officer and Chief Technology Officer in supporting our patent infringement litigation in 2013.In determining discretionary awards, the Committee also considered the base salaries of our Chief Executive Officer and Chief Financial Officer which fell well below the Combined Peer Group average base salary. Based on his efforts and the relevant data, the compensation committee approved a cash incentive award in the amount of $390,000, or 120% of base salary, to our Chief Executive Officer, Jeffrey Parker.At Mr. Parker’s election, the bonus was paid in shares of common stock with a grant date fair value of $390,000 based on the closing price of our common stock on the date of grant.Mr. Parker received 100,000 shares of our common stock, of which 27,350 shares were withheld for payment of taxes.The compensation committee awarded cash bonuses of $45,000, or 20% of base salary, to our Chief Financial Officer and $275,625, or 100% of base salary, to our Chief Technology Officer.In addition, the compensation committee awarded a stock bonus valued at $10,725, or 4% of base salary to our Executive Vice President.Mr. Stuckey received 2,500 shares of common stock, of which 684 shares were withheld for payment of taxes. In July 2013, our shareholders approved a performance bonus plan designed to provide 162(m) compliant performance-based incentive awards to our employees (the “Performance Bonus Plan”).The Performance Bonus Plan is designed to more directly link incentive compensation to corporate financial performance.In 2014, the compensation committee established award programs for 2014, 2015 and 2016 under the Performance Bonus Plan whereby executives and other key employees will receive performance bonuses distributed from a bonus pool.The bonus pool is calculated based on six percent of adjusted net cash flow, but only to the extent that a minimum adjusted cash flow threshold of $50 million for any annual performance period is met or exceeded.Adjusted net cash flow is calculated from our audited financial statements based on the net increase in cash and cash equivalents excluding the effect of (i) cash used for the purchase of investments, (ii) cash proceeds from the sale or maturity of investments, and (iii) net cash provided by financing activities.The performance bonus awards for our Executives will be calculated as a percentage of the overall bonus pool for any given performance period.The compensation committee approved awards of up to 15% of the bonus pool to each of our chief executive officer and chief technology officer, an award of up to 7% of the bonus pool to our chief financial officer and an award of up to 6% of the bonus pool to our executive vice president. 15 The purpose of the awards under the Performance Bonus Plan is to reward executives and key employees for exceptional corporate performance.For any award granted pursuant to the Performance Bonus Plan, the compensation committee may retain the discretion to reduce (but not increase) the amount otherwise payable to take into account the recommendation of the chief executive officer and such additional factors, if any, that the committee may deem relevant to the assessment of individual or corporate performance for the performance period.The awards may be paid in cash, or, provided shares are available for issuance under a shareholder approved equity plan, and with the employee’s consent, the compensation committee may substitute equity awards for the cash value.The compensation committee believes that substituting equity for cash awards provides a strong alignment between our Executives’ interests and shareholders’ interests and, accordingly, we are seeking approval for an increase in the number of shares authorized for issuance under the 2011 Plan as more fully described below in order to ensure adequate shares are available for use in connection with the Performance Bonus Plan.The compensation committee may also continue to utilize discretionary cash and/or equity-based awards for short-term incentives outside of the Performance Bonus Plan. Long-Term Incentives – Long term incentives are specifically designed to align employee and shareholder interests by rewarding performance that enhances shareholder value. Equity-based awards are used for long-term incentives in order to link employee’s compensation to the value of our common stock. Long-term equity-based incentive awards are made in the form of both stock options and RSUs. Stock options serve to closely align our stock price appreciation with Executive’s financial incentive while RSUs have an inherent value based on the market price of our common stock and help limit our Executives’ exposure to downside equity risk. Equity awards generally have a three-year vesting schedule in order to provide a financial incentive for continued employment. The compensation committee believes a blend of these equity instruments provides the greatest balance between aligning our Executives’ interests with shareholders and providing our Executives with the financial incentive to remain with us and continue to work toward the continued success of our company. No long-term incentives were awarded to executives in 2013; however the compensation committee believes that long-term equity incentives are a critical element in the overall compensation plan for all employees and anticipates continuing to use both stock options and RSU awards in the future to align executive and employee interests with our longer term goals.Accordingly, we are seeking approval for an increase in the number of shares authorized for issuance under the 2011 Plan, as more fully described below. Results of Shareholder Advisory Votes At our 2013 annual shareholders’ meeting, a substantial majority of our shareholders (approximately 65% of shares outstanding and 93% of votes cast) approved the compensation of our Executives.The compensation committee was mindful of the strong support of our shareholders in this “say-on-pay” vote in its evaluation of our compensation practices.As a result, the compensation committee retained its general approach to executive compensation in 2013. With respect to the frequency of shareholder votes on executive compensation (“say-on-frequency vote”), at our 2013 annual shareholders’ meeting, our shareholders cast the highest number of votes (approximately 52% of the votes cast) in favor of a biennial advisory “say-on-pay” vote, as compared to every one or three years.In light of this result and other factors considered, our Board determined that we will hold a biennial non-binding advisory “say-on-pay” vote with the next vote to be conducted at our 2015 annual meeting of shareholders.In addition, we currently expect our next advisory “say-on-frequency vote” to be held at our 2019 annual meeting of shareholders. 16 Equity Grant Practices Employee and director grants are made on the 15th day of the month following the date on which all terms of the grant are approved by the compensation committee or its delegate. In the case of grants made in connection with new hires, grants are made on the 15th day of the month following the new employee’s hire date. Stock options are granted with an exercise price equal to the closing market value of our common stock on the grant date. Options are never granted with exercise prices below market value on the grant date. In addition, we have a policy prohibiting repricing or replacement of any outstanding awards without shareholder approval. Stock options generally expire seven years from the date of grant, subject to earlier termination in the event of termination of employment, under certain circumstances. Equity awards also generally provide for accelerated vesting in the event of certain change in control events. For details, see “Potential Payments Upon Termination or Change in Control” below. Executive and Director Stock Ownership Requirements Although all of our Executives and directors own stock, we currently do not have a policy with regard to minimum stock ownership for our Executives or non-employee directors. Federal Income Tax Consequences We consider the potential tax impact of our compensation programs in our compensation planning. The material federal income tax consequences of our compensation programs, based on the current provisions of the Code include the following: Section 162(m) of the Code limits the deductibility from U.S. taxable income of certain types of compensation in excess of $1,000,000 paid by us to certain of our Executives. This limitation may apply to the realized value of awards made under our equity award plans. Compensation that is determined to be “performance-based” under the Code is not subject to this deduction limit. For 2013, we did not pay compensation in excess of $1,000,000 to any Executive and therefore we did not incur a deduction limitation under Section162(m) of the Code.In addition, in July 2013, our shareholders approved a Performance Bonus Plan which is intended to provide performance-based incentive awards that are Section 162(m) compliant and therefore not subject to the deduction limit. Code Section 409A generally governs the form and timing of nonqualified deferred compensation payments and imposes sanctions on participants in nonqualified deferred compensation plans that fail to comply with Section 409A rules. Our compensation arrangements with our Executives, as discussed more fully below, are intended to be compliant with Section 409A. In the event of a change in control, our Executives are entitled to certain severance payments as more fully discussed under “Potential Payments upon Termination or Change in Control” below. To the extent those payments exceed three times the Executive’s five-year average W-2 income, they may be deemed “excess parachute payments,” subject to a 20 percent excise tax, and nondeductible. Certain payments, such as reasonable compensation for non-compete agreements, may be excluded from the excess parachute payment calculation. We do not provide gross-ups of excise or other taxes in the event such taxes are triggered by a change in control. 17 Employment and Other Agreements In June 2012, we entered into Executive Employment Agreements (“Agreements”) with each of our Executives upon the expiration of our prior employment agreements with them. The Agreements have an initial term that expires on May 31, 2015 and a provision for automatic annual renewal thereafter. The Agreements provide each executive with a base salary commensurate with his or her position in the organization, a potential annual achievement bonus based on performance as determined by the compensation committee, and long-term equity incentive awards at the discretion of the committee. In addition, the Agreement for our chief executive officer provides for an annual automobile allowance and payment of personal life insurance policy premiums up to a maximum benefit payment of $150,000 annually for the initial three-year term of the Agreement. The Agreements contain provisions for the protection of our intellectual property and for severance benefits and non-compete restrictions in the event of termination of the Executive’s employment. Severance benefits are payable to the Executives under the terms of the Agreements in the event the Executive’s employment is terminated without cause, due to a change in control event, or for “Good Reason” as defined in the Agreements. The severance package to be paid under the Agreements includes continuation of base salary for a one-year period following the termination date, continuation of group health benefits pursuant to The Consolidated Omnibus Budget Reconciliation Act (COBRA), and payment of any annual achievement bonus on a prorated basis. Such severance benefits are designed to alleviate the financial impact of an involuntary termination through salary, bonus and health benefit continuation. The compensation committee believes that reasonable severance benefits for our Executives are important because it may be difficult for those Executives to find comparable employment within a short period of time following certain qualifying termination events. In the case of termination due to a change in control, or within two years following a change in control, the Executive is entitled to 150% to 300% of his or her base salary plus an amount equal to the greater of the prior year’s annual bonus or the average of the three prior year’s annual bonus amount. In addition, the Executive’s equity-incentive awards are subject to accelerated vesting in a change in control transaction. The compensation committee believes these benefits reinforce and encourage the continued attention and dedication of our Executives to their responsibilities without personal distraction or conflict of interest in circumstances which could arise from a change in control event. The compensation committee believes the interests of our shareholders will be best served if our Executives’ interests are aligned with them and providing change in control benefits can eliminate, or substantially reduce, the reluctance of our Executives to pursue potential change in control transactions that may be in the best interests of our shareholders. Amounts to be paid to each Executive for various termination events are included in the tables under “Potential Payments upon Termination or Change in Control” below. The non-compete provisions ofthe Agreements impose restrictions on (i) employment or consultation with competing companies or customers, (ii) recruiting or hiring employees for a competing company and (iii) soliciting or accepting business from our customers. We also have non-compete arrangements in place with all of our other employees that are similar to the non-compete restrictions for our Executives. The non-compete provision of the Agreements remain in effect for up to three years following the Executive’s termination, provided that we compensate the Executive the equivalent of his or her base salary on a monthly basis over the restriction period (“Non-Compete Compensation”). In the event of termination due to a change in control, the Executive’s severance pay in excess of twelve months’ base salary is applied as a credit toward the Non-Compete Compensation. Furthermore, in the event the Executive is terminated for cause or resigns without “Good Reason” as defined in the Agreements, all gains realized by the Executive from the sale of equity awards during the twelve months preceding termination, as well as the value at the date of termination of all vested and outstanding equity awards, will be credited towards the Non-Compete Compensation. 18 The Agreements also provide that the Executives will comply with any law, SEC rule, or listing standard for the exchange on which our shares are listed that require us to recover from the Executive any portion of incentive-based compensation received from us. Summary Compensation Table The following table summarizes the total compensation of each of our Executives for the fiscal years ended December 31, 2013, 2012, and 2011. Given the complexity of disclosure requirements concerning executive compensation, and in particular with respect to the standards of financial accounting and reporting related to equity compensation, there is a difference between the compensation that is reported in this table versus that which is actually paid to and received by the Executives. The amounts in the Summary Compensation Table that reflect the full grant date fair value of an equity award, do not necessarily correspond to the actual value that has been realized or will be realized in the future with respect to these awards. (a) (b) (c) (d) (e) (f) (g) (h) (i) Name and Principal Position Year Salary Bonus Stock Awards1 Option Awards 2 Non-equity Incentive Plan Com-pensation ($) All Other ($) Total Jeffrey Parker, Chief Executive Officer and Chairman of the Board $ $ 3 $
